05/19/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                           Assigned on Briefs April 1, 2021

                              IN RE ANGELLEIGH R.

                 Appeal from the Circuit Court for Marshall County
                  No. 2019-CV-50           M. Wyatt Burk, Judge
                      ___________________________________

                           No. M2020-00504-COA-R3-JV
                       ___________________________________


THOMAS R. FRIERSON, II, J., concurring in part and dissenting in part.

       I respectfully dissent from the majority’s decision to reverse the trial court’s
determination that Angelleigh R. (“the Child”) had been the victim of severe child abuse
while living with her mother, Amanda B. (“Mother”), and Mother’s paramour, J.M. As
noted in the majority opinion, both Mother and J.M. were parties to the proceedings in
juvenile court as well as the de novo appeal to the Marshall County Circuit Court (“trial
court”). However, the trial court’s dependency and neglect determination as to Mother
was based solely on educational neglect while the trial court’s determination of severe
child abuse was based solely on its finding of sexual abuse perpetrated against the Child
by J.M. Mother was not accused of severe child abuse or failing to protect the Child
from such abuse. Although Mother has perfected an appeal to this Court, J.M. did not
appeal the determination that he had severely abused the Child, and thus the existence of
Mother’s standing to appeal that particular determination, which was not rendered with
respect to her, is somewhat uncertain. See Clark v. Perry, No. 02A01-9704-CH-00080,
1998 WL 34190562, at *7 (Tenn. Ct. App. Mar. 19, 1998) (“As a general rule, . . . a
party lacks standing to appeal an order entered against a co-party who has elected not to
appeal that order.”). Nevertheless, assuming, arguendo, that Mother possesses the proper
standing to appeal the trial court’s determination that J.M. severely abused the Child, I
believe that the trial court’s determination should be affirmed.

       This Court’s review of the trial court’s judgment following a non-jury trial is de
novo upon the record with a presumption of correctness as to the trial court’s findings of
fact unless the preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d);
Rogers v. Louisville Land Co., 367 S.W.3d 196, 204 (Tenn. 2012). “In order for the
evidence to preponderate against the trial court’s findings of fact, the evidence must
support another finding of fact with greater convincing effect.” Wood v. Starko, 197
S.W.3d 255, 257 (Tenn. Ct. App. 2006) (citing Rawlings v. John Hancock Mut. Life Ins.
Co., 78 S.W.3d 291, 296 (Tenn. Ct. App. 2001)).

        “A determination that a child is dependent and neglected must be supported by
clear and convincing evidence.” In re Emmalee O., 464 S.W.3d 311, 323 (Tenn. Ct. App.
2015) (quoting In re Kaitlynne D., No. M2013-00546-COA-R3-JV, 2014 WL 2168515,
at *1-2 (Tenn. Ct. App. May 21, 2014)). “Severe child abuse in a dependency and
neglect proceeding must also be established by clear and convincing evidence.” In re
S.J., 387 S.W.3d 576, 587 (Tenn. Ct. App. 2012). Our Supreme Court has defined clear
and convincing evidence as “evidence in which there is no serious or substantial doubt
about the correctness of the conclusions drawn from the evidence.” Hodges v. S.C. Toof
& Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992).

       In summary, as this Court has previously explained:

               Under the clear and convincing evidence standard, it is important to
       “distinguish between the specific facts found by the trial court and the
       combined weight of those facts.” In re Tiffany B., 228 S.W.3d 148, 156
       (Tenn. Ct. App. 2007). Each specific underlying fact need only be
       established by a preponderance of the evidence. . . . Once these specific
       underlying facts are established by a preponderance of the evidence, the
       court must step back to look at the combined weight of all of those facts, to
       see if they clearly and convincingly show severe child abuse.

In re S.J., 387 S.W.3d at 591-92.

        When reviewing the evidence, this Court must remain mindful of the fact that the
trial court’s determinations regarding witness credibility are entitled to great weight on
appeal and shall not be disturbed absent clear and convincing evidence to the contrary.
See Morrison v. Allen, 338 S.W.3d 417, 426 (Tenn. 2011); Jones v. Garrett, 92 S.W.3d
835, 838 (Tenn. 2002). Although “appellate courts are not required to give similar
deference to a trial court’s findings of fact based on documentary evidence such as
depositions, transcripts, or video recordings,” Kelly v. Kelly, 445 S.W.3d 685, 693 (Tenn.
2014), “[w]hen it comes to live, in-court witnesses, appellate courts should afford trial
courts considerable deference when reviewing issues that hinge on the witnesses’
credibility because trial courts are ‘uniquely positioned to observe the demeanor and
conduct of witnesses.’” Id. (quoting State v. Binette, 33 S.W.3d 215, 217 (Tenn. 2000)).

       In this matter, the trial court heard live, in-court testimony from several witnesses,
including Mother, J.M., the Child’s former teachers, the DCS investigator, and others.
The DCS investigator, Lori Shaw, testified that she interviewed the Child at school on
October 17, 2018, following a report that the Child had disclosed possible sexual abuse.
Ms. Shaw related that when she interviewed the Child, she asked the Child if anyone had
                                              -2-
hurt her, and the Child reported that “[J.M.] put hand sanitizer down there, as she
motioned toward both her vagina and her rectum.” Ms. Shaw also testified that this
disclosure was consistent with the disclosure that the Child had made to the individual
who had reported the purported abuse to DCS. Ms. Shaw then attempted to locate
Mother by going to the address Mother had provided to the school and leaving her card
on the door; however, as Ms. Shaw stated, Mother did not contact her.

       According to Ms. Shaw, she was able to speak to Mother two days later on
October 19, 2018, when two sheriff’s department detectives went to the home Mother
shared with J.M. at a different address and located Mother. Ms. Shaw explained that
Mother was initially cooperative and agreed to bring the Child to a forensic interview the
following week; however, Mother later refused to bring the Child to the interview,
necessitating that Ms. Shaw seek a court order for such interview to be conducted.

       Ms. Shaw acknowledged that she had reviewed the video of the forensic interview
and knew that the Child had made certain claims against J.M. that appeared to be
exaggerated. Ms. Shaw stated, however, that she believed the Child’s disclosure
regarding the hand sanitizer incident made during the initial part of the forensic interview
to be true because it was consistent with the disclosure made to her and to the Child’s
teachers.

        In addition, two teachers from the Child’s former school testified that on the day
in question, the Child was fidgeting and repeatedly putting her hands down the front of
her pants. One teacher, Pat Esmond, who worked with the Child in her special education
class, stated that she asked the Child to go to the bathroom and wash her hands because
the Child had her hands in her pants. Ms. Esmond related that she asked the Child why
she was placing her hands in her pants, and the Child replied that she was “hurting.”
When Ms. Esmond questioned why she was hurting, the Child replied, “J.M. messes with
me down there,” and related that J.M. had put hand sanitizer “down there.” Ms. Esmond
testified that it was clear that the Child was referring to her vaginal area as “down there.”
Although Ms. Esmond acknowledged that the Child had mentioned having pinworms at
an earlier date, she stated that it was a different timeframe. When asked whether the
Child had mentioned hot sauce, Ms. Esmond replied that the Child had reported that J.M.
was “mean” to her and would put hot sauce in her eyes. Although Ms. Esmond
acknowledged that children of that age had a propensity to make up stories, she indicated
that she believed the Child because her statements about J.M. were consistent.

         Another teacher, Laura Burke, who also worked in the special education program,
testified that the Child was scratching her vaginal area and putting her hands in her pants
during the day in question. Ms. Burke stated that the Child did not normally demonstrate
this behavior, so Ms. Burke questioned her regarding what was wrong. The Child
responded that J.M. had put hand sanitizer on her vaginal area. Ms. Burke related that
she was able to tell that the Child was “irritated” because of the Child’s behavior. When
                                            -3-
asked about pinworms, Ms. Burke acknowledged that the Child had suffered from
pinworms at some point but explained that the Child put her hands down the back of her
pants when she had pinworms. Ms. Burke stated that she believed the Child’s disclosure
about J.M. and the hand sanitizer by reason of the detail with which the Child described
the event and the fact that the disclosure was spontaneous.

       In its March 6, 2020 order, the trial court specifically found the teachers’
respective testimonies to be credible, stating in pertinent part:

              In considering the testimony of the witnesses here today, the court is
       convinced by the witnesses and the video of the forensic interview that the
       sex abuse occurred. The court was able to personally witness the demeanor
       of the witnesses, their facial expressions, and the often prolonged pauses
       between the questions posed and the answers given, believing that the
       teachers and the child were convincing, and that this court will credit their
       testimony that this event did in fact occur.

               The child was able to specifically articulate the manner in which this
       sexual act occurred and the court finds clearly and convincingly it did, in
       fact, occur. The child’s frequent touching of this area was further evidence
       of this fact. When the question was posed to her; she was consistent in
       answering yes.

        The trial court, therefore, made a specific finding that the teachers were credible
witnesses based upon the court’s observation of each witness during her testimony.
Although the court did not expressly find that Mother and J.M. lacked credibility in their
respective denials that the abuse occurred, the court’s findings and ultimate determination
obviously imply that the trial court did not credit their testimony. See Richards v. Liberty
Mut. Ins. Co., 70 S.W.3d 729, 733 (Tenn. 2002) (“[T]he trial court’s findings with respect
to credibility . . . generally may be inferred from the manner in which the trial court
resolves conflicts in the testimony and decides the case.”); see also Edmunds v. Delta
Partners, LLC, 403 S.W.3d 812, 824-25 (Tenn. Ct. App. 2012) (same). Again, this Court
is required to afford the trial court “considerable deference when reviewing issues that
hinge on the witnesses’ credibility because trial courts are ‘uniquely positioned to
observe the demeanor and conduct of witnesses.’” See Kelly, 445 S.W.3d at 693. “This
is particularly true when the credibility of the witnesses and the weight assigned to their
testimony are critical issues.” Richards, 70 S.W.3d at 733. The trial court’s assessment
of credibility “will not be overturned on appeal absent clear and convincing evidence to
the contrary.” Morrison, 338 S.W.3d at 426.

        This record does not contain clear and convincing evidence sufficient to overturn
the trial court’s credibility determinations. In fact, when reviewing Mother’s testimony, I
noted certain discrepancies between Mother’s testimony and other evidence presented
                                             -4-
that would support the trial court’s implied finding that Mother lacked credibility. For
example, Mother testified that she had asked the Child’s pediatrician during an August
2018 well visit to describe for her the “signs” that a child had been abused. According to
Mother, this questioning followed a report by the Child’s biological father that during the
Child’s summer visitation with her father, the Child had disclosed to him sexual abuse by
someone named “Joker,” although Mother claimed to know no one by such name. By
contrast, Ms. Shaw stated that Mother had told her that Mother had taken the Child to the
doctor in August 2018 specifically regarding this abuse disclosure and was told by the
doctor that the Child had not been abused. Ms. Shaw testified that she had obtained the
doctor’s records and discovered that there was no mention of a disclosure of sexual
abuse. Ms. Shaw stated that the visit was recorded as a normal well Child visit instead.
Ms. Shaw explained that doctors have a mandatory duty to report any allegation of abuse,
thus highlighting the significance that the doctor did not do so in this instance.

        In addition, it is curiously coincidental that Mother decided to withdraw the Child
from school and homeschool her two days after the Child was interviewed by Ms. Shaw
concerning the abuse disclosure despite Mother’s claim that she had no knowledge that
such disclosure or interview had occurred when she made this decision. Although
Mother was described by Ms. Shaw as cooperative upon their initial meeting, Mother
later refused to bring the Child to the forensic interview, forcing DCS to obtain a court
order to accomplish the interview. Moreover, although Mother acknowledged that she
knew that she was supposed to take the Child for trauma therapy and testified that the
Child went to trauma counseling “once a week for at least four or five months,” the
therapist testified that he only had five sessions with the Child in January and February
2019. Although Mother claimed that she had informed the therapist of the sexual abuse
allegations, the therapist stated that Mother simply asked him to look for signs of abuse
and disclosed no specific abuse allegations. Mother further claimed to have taken the
Child to a medical center in October following the abuse allegation at issue, testifying
that the Child was examined and nothing concerning was found. Significantly, no
corroborating evidence was entered to substantiate this claim.

       The majority opinion notes the fact that the Child made no further disclosures of
sexual abuse following the October 2018 disclosures made to her teachers, the DCS
investigator, and the forensic interviewer. Notwithstanding, I consider it significant that
Ms. Urvan, who was employed by the Child’s current residential school, testified that it
was “quite possible” that during the timeframe closer to trial when Ms. Urvan was
interacting with the Child, the Child likely could not remember “if there was anything
that was happening in fall of 2018 related to [J.M.]” because of the Child’s cognitive
delays. When Ms. Urvan was questioned regarding whether the Child would talk to her
about things that happened a year or more ago, she replied that the Child “does not have a
good concept of time” and that it would be very difficult for the Child to recall events
that happened in October 2018.

                                           -5-
        I submit that the in-person testimony supports the trial court’s determination that
the underlying fact of the October 2018 hand sanitizer incident was established by a
preponderance of the evidence. Significantly, the record also contains the video of the
Child’s forensic interview, which was conducted close in time to the abuse disclosures
made to the teachers and the DCS investigator, Ms. Shaw. Although this Court does not
afford the same deference to the trial court’s assessment of such evidence, see Kelly, 445
S.W.3d at 693, my review of the video supports the trial court’s determination concerning
the credibility of the Child’s abuse disclosure made therein. The Child’s abuse disclosure
was spontaneous, following a general discussion of “private parts” by the interviewer.
The disclosure was specific and consistent with what the Child had previously stated to
her teachers and Ms. Shaw. When questioned further, the Child was able to relate that
the abuse occurred at home when she was in bed and that she told J.M. “no” despite his
proceeding with the abusive behavior. The Child’s affect and tone during the initial
disclosure appeared to be consistent with that of a Child who was answering questions
about a factual event. It is only much later in the interview, after participating in another
twenty-plus minutes of discussion with the interviewer, that the Child begins to
aggrandize the stories about J.M. being “bad,” relating clearly exaggerated narratives
about J.M. and other subjects. Such behavior is explained by evidence concerning the
Child’s cognitive condition combined with the length of the interview and is clearly
distinguishable from the tone of her earlier, consistent disclosure. Ergo, I agree with the
trial court’s finding that the early disclosure made during the forensic interview was
credible, and I must again conclude that the underlying fact of the hand sanitizer incident
was supported by a preponderance of the evidence.

       Having determined where the preponderance of the evidence lay with regard to the
specific underlying facts, the trial court was required to “step back to look at the
combined weight of all of those facts, to see if they clearly and convincingly show severe
child abuse.” In re S.J., 387 S.W.3d at 591-92. The trial court concluded that the
established facts did clearly and convincingly show severe child abuse, and I agree.
J.M.’s touching of the Child and application of hand sanitizer to her vaginal area would
clearly constitute aggravated sexual battery, in violation of Tennessee Code Annotated §
39-13-504, and therefore would also constitute severe child abuse pursuant to Tennessee
Code Annotated § 37-1-102 (b)(27)(C).

        For the foregoing reasons, I am of the opinion that the trial court’s determination
that J.M. severely abused the Child should be affirmed. I therefore respectfully dissent
from the majority’s decision to reverse that portion of the trial court’s judgment. I concur
in the remainder of the majority’s opinion.


                                                  s/Thomas R. Frierson, II
                                                  _________________________________
                                                  THOMAS R. FRIERSON, II, JUDGE
                                            -6-